Citation Nr: 1813920	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  12-18 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a compensable rating for bilateral onychomycosis of the feet with dermatophytosis. 

2.  Entitlement to a total disability rating due to individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. Brandt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to March 1977.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a December 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a before the undersigned Veterans Law Judge at a videoconference hearing in March 2013.  A transcript of the hearing has been associated with the record.

This case was previously before the Board in December 2014 when it was remanded for additional development.  In the December 2014 Board remand, the Board inferred a claim for TDIU and remanded the claim for additional evidentiary development.

The Board observes that additional private treatment records were received following the last adjudication by the RO in the April 2016 supplemental statement of the case.  However, as the Veteran's substantive appeal was received in July 2014, which is after February 2, 2013, an automatic waiver of evidence submitted by the claimant or his/her representative is presumed.  Because the Veteran submitted these records, a waiver of RO consideration is presumed.






FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's bilateral onychomycosis covers less than five percent of the entire body and exposed areas and has been treated by topical anti-fungal creams only.

2.  The Veteran's service-connected disabilities did not meet the schedular criteria under 38 C.F.R. § 4.16(a) prior to July 13, 2012, and the criteria for referral for extraschedular consideration are not met for that period.

3.  The Veteran's service-connected disabilities have met the schedular criteria for TDIU under 38 C.F.R. § 4.16(a) since July 13, 2012.

4.  Since July 13, 2012, the Veteran has been unable to secure or follow substantially gainful employment due to service-connected disabilities


CONCLUSIONS OF LAW

1.  For the entire period on appeal, the criteria for a compensable rating for bilateral onychomycosis have not been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.118, Diagnostic Codes 7806, 7813 (2017).

2.  Beginning July 13, 2012, the criteria for entitlement to a TDIU have been met; referral to the Director of Compensation for extraschedular consideration is warranted prior to this date.  38 U.S.C. § 1155, 1507 (2012); 38 C.F.R. § 3.340, 3.341, 4.16 (2017).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The Veteran and his representative have not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Increased Rating

Legal Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Analysis

Historically, the Veteran's bilateral onychomycosis with dermatophytosis was initially rated as 10 percent disabling under DC 7813, effective March 22, 1977.  A July 1979 rating decision reduced the Veteran's rating to a non-compensable rating effective December 1, 1979.  In October 1979 the Veteran submitted a letter accepting the July 1979 rating decision.

The Veteran filed a claim for an increased rating for his condition in September 2009. In a December 2012 rating decision the RO denied a compensable rating for the Veteran's bilateral onychomycosis and dermatophytosis under DC 7813.  

DC 7813 applies to dermatophytosis, including the feet, and directs the rater to rate dermatophytosis as disfigurement of the head, face or neck under DC 7800, scars under DCs 7801-7805, or dermatitis pursuant to 7806, depending on the predominant disability.

As the Veteran's bilateral onychomycosis, affects his bilateral feet, DC 7806 is applicable.  The Board will also consider whether the Veteran meets the criteria for a compensable rating under DCs 7804 and 7805. 

DC 7804, which pertains to unstable or painful scars, indicates that a 10 percent rating is warranted where there are one or two scars that are unstable or painful; a 20 percent rating is warranted where there are three or four scars that are unstable or painful; and a 30 percent rating is warranted where there are five or more scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118 , DC 7804 Note (1).

DC 7805 indicates that any disabling effects not considered in a rating provided under DCs 7800-7804 should be rated under an appropriate DC.

Under DC 7806, a non-compensable rating is warranted if less than 5 percent of the entire body or less than 5 percent of exposed areas are affected and the Veteran requires no more than topical therapy during a 12 month period.  38 C.F.R. § 4.118, DC 7806 (2017).

A 10 percent rating is warranted for dermatitis or eczema that involves at least 5 percent but less than 20 percent of the entire body, or at least 5 percent but less than 20 percent of exposed areas affected, or; requires intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than 6 weeks during the past 12-month period.  Id

Dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected; or requiring systemic therapy for a total duration of 6 weeks or more, but not constantly, during the past 12-month period, warrants a 30 percent disability rating.  Id

A 60 percent rating is warranted for dermatitis or eczema with more than 40 percent of the entire body or more than 40 percent of exposed areas affected; or requiring constant or near-constant systemic therapy during the past 12-month period.  

During an October 2009 VA examination, the examiner noted the Veteran's diagnosis of bilateral onychomycosis of the feet with dermatophytosis.  The Veteran reported shedding toenails, which occurs as often as every six months with each occurrence lasting three months.  The Veteran had two attacks within the past year.  The Veteran denied treatment within the past 12 months but reported difficulty with walking due to his condition.  Upon examination the examiner noted that the right third and fifth toenails showed signs of exfoliation and crusting.  There was no disfigurement, tissue loss, inflexibility, hypopigmentation, hyperpigmentation, abnormal texture, or limitation of motion.  None of the Veteran's exposed skin was affected and only one percent of the total body was affected.  

In a February 2013 private treatment record the physician noted that the Veteran experienced painful motion of his toes when walking.  The Veteran reported he lost three toenails in the past year and that two were in the process of falling off.  He stated that he had constant pain in his big toes and that his feet had a rotting odor.  For treatment the Veteran reported that he wears diabetic socks and wider shoes.  He also reported using foot powder, Aspercreme, and a daily foot spray.  The Veteran indicated that if he does not follow is treatment regime his feet would itch and smell. 

During the March 2013 hearing the Veteran testified that his condition affects both of his feet and all his toes.  He stated that his toenails turn different colors, thicken, and fall off.  The Veteran stated that he lost three toenails within the past year and that he had three toenails in the process of falling off.  The Veteran stated that he wears diabetic socks, wider shoes so his toes do not pinch and uses foot cream and foot powder in his shoes.  He stated that if he does not follow his treatment plan his feet have a rotting odor.  He also indicated that when the toenails grow back they come back weak and that there are visible signs of his condition, especially on his big toes.  The Veteran reported intermittent itching that is usually solved by Aspercreme.  The Veteran also report pain in his toes and that he is unable to walk long distances due to the pain.  He contended that the pain from his condition caused him to retire three years earlier because he was unable to work due to the pain. 

In a June 2014 VA treatment record the Veteran complained of redness and drainage of his right great toe.  The physician noted mild erythema of the right great toe and onychomycosis of the toenails.  The physician also noted that the Veteran's right great toe has been black for many years.  The Veteran was treated with antibiotics. 

Pursuant to the December 2014 Board remand, the Veteran was afforded a VA skin examination in February 2015.  The Veteran reported that he has a very strict treatment regime but still experiences nail loss and a burning sensation in his feet.  The Veteran reported the constant use of antifungal cream and powder and Aspercreme for pain relief.  The examiner noted minimal cracking and flakiness of the heels, ridges in the right great toenail and mild partial discoloration of the right third toenail.  The examiner found that less than 5 percent of the whole body was affected and that none of the exposed area was affected by his condition.  

In January 2015 the Veteran complained of a recurrent infection in his right toes and chronic bilateral foot pain with no change in symptoms with treatment.  See January 2015 VA treatment record.  The Veteran requested a referral to a podiatrist.  During a February 2015 podiatry consult, the Veteran stated that despite his treatment regime, his nails continued to fall off and he continued to experience pain.  The physician noted tenderness of the plantar fascia on the right foot.  No treatment was rendered and it was noted the Veteran should return for a follow-up in one year. 

The Veteran was also afforded a VA foot examination in February 2015.  The Veteran reported a burning sensation upon walking and that he is unable to walk during flare-ups.  Upon examination, the examiner noted that the Veteran had pain on use of both feet but did not have pain on manipulation.  The examiner noted that the Veteran had mild bilateral onychomycosis with dermatophytosis.  It was noted that the Veteran's condition does not chronically compromise weight bearing or require orthotic inserts or shoe modifications.  The examiner opined that the Veteran did not have functional loss to his condition. 

An addendum VA opinion was obtained in January 2016 to address whether the Veteran's foot pain and burning sensation is associated with his bilateral onychomycosis or his non service-connected diabetes mellitus or any other non-service-connected disability.  The examiner reviewed the Veteran's claims file and opined that it is less likely than not that the Veteran's symptoms of pain are related to his service-connected onychomycosis.  The examiner stated that he knows no peer-reviewed studies confirming the direct association of onychomycosis with foot pain.  However, it is well-known that peripheral neuropathy, associated with diabetes, Agent Orange, or medication side-effects, often produces symptoms of foot pain or burning sensations interfering with weight bearing. 

Based on the foregoing, the Board finds that a compensable disability rating is not warranted.  The Board finds that the Veteran's onychomycosis of the feet is mild in severity and has been productive of no more than cracking and flakiness of the heels, ridges in the toenails and mild partial discoloration.  

With regard to DC 7804, the Board finds that a compensable rating is not warranted because the Veteran's onychomycosis has not been productive of unstable or painful scars.  Although the Veteran reported pain and a burning sensation in his feet throughout the appeal period, the Board notes that the evidence of record does not show that shows that his foot pain and burning sensation are attributable to onychomycosis.  In this regard, the Board finds the January 2016 VA addendum opinion highly probative.  The examiner reviewed the Veteran's claims file and relied on peer-reviewed medical evidence when he opined that there is no direct medical link between onychomycosis and foot pain and that the Veteran's pain and burning sensation could be related to his non service-connected diabetes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted").

The Board notes that the Veteran has reported symptoms of pain and burning sensation in his feet and has related them to his onychomycosis.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the relationship between pain and burning sensation in the feet and onychomycosis, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372, 1733 n. 4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

In addition, a compensable rating cannot be granted pursuant to DC 7805 because the evidence does not show that the Veteran's onychomycosis has been productive of disabling effects that are not contemplated under DCs 7800-7804.

Additionally, a compensable rating is not warranted under DC 7806 because less than 5 percent of the Veteran's entire body or exposed areas have been affected, and the evidence does not indicate that he used corticosteroids or other immunosuppressive drugs during any part of the period on appeal. In this regard, the only medications shown to be prescribed are antifungal topical medications.  

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a compensable rating for bilateral onychomycosis.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 7813 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  TDIU

The Veteran claims that he retired early and is unable to work due to his service-connected disabilities.  After review of the record, the Board finds that entitlement to a TDIU is warranted as of July 13, 2012. 

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements. 

Specifically, if there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one disability that is ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).  

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991). 

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to age or to any impairment caused by non-service connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).

Rating boards should submit to the Director, Compensation and Pension Services, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.16(b). 

The Veteran's service-connected disabilities include bilateral onychomycosis rated as non-compensable since December 1, 1979 and PTSD, rated as 70 percent disabling beginning July 13, 2012.  With respect to the relevant period on appeal, the Veteran did not meet the requirements for a schedular TDIU prior to July 13, 2012.  See 38 C.F.R. § 4.16(a).  He has met the requirements for a schedular TDIU since July 13, 2012.  See 38 C.F.R. § 4.16(a).

Even though the Veteran has met the threshold requirement for obtaining a schedular TDIU since July 13 2012, the Board must still consider whether his service-connected disabilities have precluded him from securing and following substantially gainful employment.  See 38 C.F.R. §§ 3.341, 4.16(a); see also Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Additionally, although the Veteran's service-connected disabilities did not meet the percentage rating standard for a schedular TDIU prior to July 13, 2012, entitlement to a TDIU may be considered on an extraschedular during these periods.  See 38 C.F.R. § 4.16(b).

In an October 2009 VA examination the Veteran reported difficulty with walking.  The examiner noted the diagnosis of bilateral onychomycosis of the feet and opined that the condition does not affect the Veteran's usual occupation or daily activities.  
An August 2012 VA primary care note reflects that the Veteran had a positive PTSD screening.  Further intervention was recommended but the Veteran refused medical services. 

A March 2014 letter from a VA physician indicated that the Veteran suffered from PTSD with alcohol dependence and sought weekly individual therapy for this condition.  The physician stated that the Veteran's symptoms included frequent nightmares, psychological numbing and hyperarousal.  The Veteran also struggled with chronical suicidal and homicidal ideation and self-medicated with alcohol but was in recovery through AA.  The physician stated that the Veteran retired earlier than planned due to multiple medical problems which the physician believes were exacerbated by his PTSD.

The Veteran was afforded a VA skin examination in February 2015.  The examiner noted the Veteran's reports of a burning sensation in his feet and opined that the Veteran's condition does not impact his ability to work.  The Veteran was also afforded a VA foot examination in February 2015.  The examiner noted the Veteran's reports of a burning sensation in his feet and difficulty walking.  The examiner noted that the Veteran experienced foot pain but that there was no functional limitation.  She opined that the Veteran's condition does not affect his ability to work.

The Veteran was afforded a VA PTSD examination in April 2016, which lists a diagnosis of PTSD.  According to the examination report, the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas such as work, school and family relations.  With respect to relevant occupational history, the Veteran stated that he retired in 2010, after working as a technician for 32 years, due to heart problems.  The Veteran's symptoms included depressed mood; anxiety; suspiciousness; panic attacks; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; disturbances of motivation and mood; impaired judgment, disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty adapting to stressful circumstances, including work or a work-like setting; inability to establish and maintain effective relationships; and suicidal ideation.  The examiner opined that the Veteran's symptoms appear to have a significant impact on his ability to work a full time job.  He stated that the Veteran often isolates himself and would likely have difficulties working with co-workers as he easily angers.  The Veteran also becomes nervous in public settings and suffers from suicidal and homicidal ideation.  The examiner stated that when confronted with stress the Veteran is at risk of experiencing hallucinations or suicidal and homicidal thoughts.  The examiner opined that it is unlikely the Veteran could adapt to mild to moderate day-today work stress. 

Given the symptomatology and functional limitations described in VA medical opinions and examination reports, the Veteran is significantly limited by his PTSD.  A VA mental health note dated in March 2014 reflects symptomatology to include nightmares, hyperarousal, suicidal and homicidal ideations.  The April 2016 VA PTSD examination report establishes that the Veteran's PTSD causes depressed mood; anxiety; suspiciousness; chronic sleep impairment; mild memory loss; disturbances of motivation and mood; and difficulty adapting to stressful circumstances.  Thus, in light of this medical evidence, VA treatment records and the April 2016 VA PTSD examination report reflect that the Veteran would be limited in terms of obtaining and securing physical or sedentary work as a result of his PTSD symptoms.  Based on review of the record, the Board finds that the preponderance of the evidence supports the grant of a TDIU beginning July 13, 2012. 

As set forth above, given the Veteran's individual and combined ratings during the pendency of the appeal, his service-connected disabilities do not meet the criteria for a schedular TDIU prior to July 13, 2012.  For the reasons set forth below, the Board finds that referral to the Director of Compensation Service for extraschedular consideration for the period prior to July 13, 2012 is neither warranted nor required, as the evidence is against a finding that the Veteran was unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities alone during this period.  See 38 C.F.R. § 4.16(b).

Although the Veteran has maintained that his service-connected bilateral onychomycosis prevented him from securing and following a substantially gainful occupation prior to this date, this assertion is inconsistent with other, more probative evidence of record.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  In this regard, the Board finds that the objective medical evidence of record osimply does not show a degree of functional impairment resulting from that disability sever enough to render him unable to obtain or maintain employment.  While the Veteran's bilateral onychomycosis may have affected his ability to stand and walk for prolonged periods of time, the disability did not preclude his ability to obtain and sustain sedentary work.  There is no evidence of record to indicate that his service-connected disability precluded him from sitting for extended periods of time.  Moreover, prior to July 13, 2012, the Veteran's service-connected disabilities did not include PTSD. 

The Board acknowledges the Veteran's assertion that he was unable to work due to service-connected disabilities prior to July 13, 2012.  However, the Veteran's contention that he was prevented from obtaining and engaging in any substantially gainful employment by reason of his service-connected disabilities is outweighed by other evidence of record, particularly, the objective medical evidence of record discussed above.  This evidence supports a finding that the Veteran would not have been precluded from performing all types of work prior to July 12, 2013; instead, he likely would have been able to perform, at minimum, sedentary work.  Thus, while the evidence of record, including the Veteran's statements, indicates that the Veteran's service-connected disabilities likely affected his ability to engage in certain employment, it weighs against a finding that service-connected disabilities alone would have prevented him from obtaining or sustaining any kind of employment, including sedentary employment, prior to July 13, 2012. Thus, as the record of evidence does not suggest that the Veteran was rendered unemployable by reason of service-connected disabilities prior to July 13, 2012, the Board is not required to submit the his claim to the Director of Compensation Service for extraschedular consideration during that period under 38 C.F.R. § 4.16(b).  Cf. Bowling, 15 Vet. App. at 10. 




ORDER

Entitlement to a compensable rating for bilateral onychomycosis is denied.

Prior to July 13, 2012, entitlement to a TDIU is denied.

Beginning July 13, 2012, entitlement to a TDIU is granted, subject to the regulations governing the payment of monetary benefits. 




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


